 

 



Bonds.com 8-K [bonds-8k_122811.htm]

Exhibit 10.1 

 

REPAYMENT AND TERMINATION AGREEMENT

 

This REPAYMENT AND TERMINATION AGREEMENT (this “Agreement”), dated as of
December 28, 2011, is entered into by and among BONDS.COM GROUP, INC., a
Delaware corporation (the “Company”), BONDS.COM HOLDINGS, INC., a Delaware
corporation (“Holdings” and, collectively with the Company, the “Debtor”) and
the persons identified on the counterpart signature pages hereto (the
“Holders”).

 

background

 

A. The Company, Holdings and the Holders are parties to (1) a Secured
Convertible Note and Warrant Purchase Agreement, dated on or about September 24,
2008 (the “September 2008 Purchase Agreement”), pursuant to which, among other
things, the Company issued Secured Convertible Promissory Notes to the Holders
in the principal amounts set forth on Schedule I (collectively and as amended,
the “Initial Notes”); and (2) a Secured Convertible Note and Warrant Purchase
Agreement, dated on or about June 8, 2009 (the “June 2009 Purchase Agreement”
and, collectively with the September 2008 Purchase Agreement, the “Purchase
Agreements”) pursuant to which, among other things, the Company issued Secured
Convertible Promissory Notes to the Holders in the principal amounts set forth
on Schedule I (collectively, the “Subsequent Notes” and, collectively with the
Initial Notes, the “Notes”).

 

B. In connection with the Purchase Agreements, (1) the Company, Holdings and the
Holders entered into a Security Agreement, dated on or about September 24, 2008,
which was amended on February 3, 2009, amended and restated by the Amended and
Restated Security Agreement dated as of April 30, 2009 and further amended and
restated by the Second Amended and Restated Security Agreement dated as of May
28, 2009 (collectively, the “Security Agreement”); and (2) the Company issued to
the Holders certain warrants to purchase shares of the Company’s common stock,
par value $0.0001 per share (“Common Stock”), identified on Schedule II hereto.
The warrants identified on Schedule II and any other option, warrant,
subscription or other direct or indirect right to purchase or otherwise acquire
from the Company shares of Common Stock or any other capital stock of the
Company which any Holder may have are collectively referred to in this Agreement
as “Warrants.”

 

C. The Initial Notes were amended pursuant to an Amendment No. 1 to Secured
Convertible Promissory Notes dated as of September 21, 2010 and further amended
pursunat to an Amendment No. 2 to Secured Convertible Promissory Notes dated as
of October 19, 2010 (the “Initial Note Amendments”).

 

D. The Subsequent Notes were amended pursuant to an Amendment No. 1 to Secured
Convertible Notes dated as of October 12, 2010 (the “Subsequent Note Amendment”
and, collectively with the Initial Note Amendments, the “Note Amendments”).

 

E. In connection with the Note Amendments, the Initial Notes and Subsequent
Notes were amended, among other things, to provide the holders thereof with the
contingent right to receive shares of the Company’s Common Stock based on the
Company’s performance during a specified period including, without limitation,
those reflected on Schedule II (the “Contingent Performance Shares”). 

 

F. The Company, Holdings and the Holders are executing and delivering this
Agreement to reflect their agreement with respect to retirement of the Notes and
the termination of the Warrants and any rights with respect to the Contingent
Performance Shares in consideration of the Company’s payment of the amount
contemplated herein.

 
 

AGREEMENT

 

In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.                 Payment by the Debtors; Retirement of the Notes,
Termination of Warrants and Contingent Performance Shares. Upon the execution
and delivery of this Agreement, the Debtors shall pay or cause to be paid to the
Holders the respective amounts set forth opposite their names on Schedule III
for an aggregate payment to all Holders of $873,039, such payment to be made by
check or wire transfer to an account idenfitied by the Holder. Each Holder
hereby irrevocably agrees that upon receipt of the foregoing payment by such
Holder: (a) all Notes and all principal and interest due or payable thereunder
and any other indebtedness owed by the Company are cancelled, retired,
terminated, satisfied in full and no longer outstanding; (b) all rights that any
Holder may have to any Contingent Performance Shares are terminated, cancelled
and of no further force or effect and no Holder shall have any right to receive
any Contingent Performance Shares; (c) all Warrants held directly or indirectly
by any Holder are terminated, cancelled and of no further force or effect and no
Holder shall have any further rights thereunder or with respect thereto; and (d)
all obligations of either of the Debtors to any Holder under the Notes, the
Warrants, the Purchase Agreements, the Security Agreement and any other document
or instrument entered into by the Company in connection with any of the
foregoing shall be terminated and deemed satisfied in full. Each holder shall
promptly deliver to the Company the documents and instruments evidencing or
reflecting his, her or its Notes and Warrants or, if any such instrument has
been lost or destroyed, an affidavit to such effect reasonably satisfactory to
the Company.

 

Section 2.                 Lien Releases. Upon receipt of the payment
contemplated by Section 1, each Holder agrees and acknowledges that any lien,
security interest or other encumbrance on the assets of the Debtors in favor of
such Holder shall automatically be terminated, released and discharged, and the
Holder agrees to execute and deliver, and does hereby authorize the filing by
the Debtors and its respective agents of, any Uniform Commercial Code
termination statements, lien releases, mortgage releases, re-assignments of
trademarks and patents, discharges of security interests, and other similar
discharge or release documents (and if applicable, in recordable form) as are
reasonably necessary to release, as of record, the security interests, financing
statements, and all other notices of security interests and liens previously
filed by or for the benefit of such Holder or otherwise under the Security
Agreement.

 

Section 3.                 Further Assurances. Each party shall execute and
deliver to each other such documents and instruments and take such other actions
as may reasonably be requested by another party in order to consummate more
effectively the transactions contemplated hereby.

 

Section 4.                 Representation by Holders. Each Holder represents and
warrants to the Debtors that: (a) he, she or they is or are the legal and
beneficial owner of each of the Notes identified next to his, her or their name
on Schedule I, each of the Warrants and rights with respect to Contingent
Performance Shares identified next to his, her or their name on Schedule II; and
(b) and has or have all necessary right, power and authority to exercise rights
with respect thereto, including entering into this Agreement.

 

Section 5.                 Governing Law. This Agreement and all claims arising
from and relating to this Agreement and the transactions contemplated hereby
shall be governed by and interpreted and enforced in accordance with the laws of
the State of New York, without regard to the conflicts of laws rules thereof.

 

Section 6.                 Binding Effect. This Agreement and all the provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.



 
 

 

Section 7.                 Entire Agreement. This Agreement (including the
schedules hereto) constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings between the parties with respect to such subject matter.

 

Section 8.                 Waiver and Amendment. This Agreement may be amended,
modified, supplemented or the performance hereof waived only by a written
instrument executed and delivered by (a) the Debtors, and (b) the Holders who or
which held, prior to the transactions contemplated hereby, a majority in
principal amount of all Notes. Any amendment, modification, supplement or waiver
affected in accordance with this Section 8 shall be binding on all parties
hereto, regardless of whether any such party has consented thereto. No waiver or
failure to insist upon strict compliance with any obligations, covenant,
agreement or condition shall operate as a waiver of, or estoppel with respect
to, any subsequent or other failure.

 

Section 9.                 Counterparts. This Agreement may be executed in one
or more counterpart signature pages, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement, which shall be binding upon all
of the parties hereto notwithstanding the fact that all parties are not
signatory to the same counterpart. The exchange of copies of this Agreement and
of signature pages by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.

 

(Counterpart Signature Pages Follow)

 
 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 



BONDS.COM GROUP, INC.         By:

/s/  John Ryan

  Name:  John Ryan   Title:  Chief Financial Officer  

 

 

BONDS.COM HOLDINGS, INC.         By:

/s/ John Ryan

  Name:  John Ryan   Title:  Chief Financial Officer  



 

   

/s/ Calvin Klein

   CALVIN KLEIN  

 

   

/s/ John Klein

   JOHN KLEIN  

 

   

/s/ Henryka and Roman Marszalek

   HENRYKA AND ROMAN MARSZALEK  

 

   

/s/ John Platecki

  JOHN EDWARD PLATECKI  

 

   

/s/ Susan and Terry McCarthy

  SUSAN AND TERRY MCCARTHY  

 

   

/s/ Robert and Rosa Tobiansky

  ROBERT AND ROSA TOBIANSKY  

 

 
 

Schedule I

 

Notes

 

Initial Notes

 

Calvin Klein, dated on or about September 22, 2008, in the original principal
amount of $200,000

Calvin Kelin, dated on or about November 20, 2008, in the original principal
amount of $25,000

Calvin Klein, dated on or about January 30, 2009, in the original principal
amount of $75,000

 

John Klein, dated on or about September 22, 2008, in the original principal
amount of $125,000

John Klein, dated on or about November 20, 2008, in the original principal
amount of $100,000

John Klein, dated on or about January 30, 2009, in the original principal amount
of $50,000

 

Henryka & Roman Marszalek, dated on or about October 20, 2008, in the original
principal amount of $50,000

 

John E. Platecki, dated on or about October 20, 2008, in the original principal
amount of $25,000

 

Robert & Rosa Tobiansky, dated on or about November 20, 2008, in the original
principal amount of $25,000

Robert & Rosa Tobiansky, dated on or about December 12, 2008, in the original
principal amount of $25,000

 

Subsequent Notes

 

John Klein, dated on or about June 8, 2009, in the original principal amount of
$50,000

 

Henryka & Roman Marszalek, dated on or about January 30, 2009, in the original
principal amount of $25,000

 

John E. Platecki, dated on or about June 8, 2009, in the original principal
amount of $25,000

 

Susan and Terry McCarthy, dated on or about June 8, 2009, in the original
principal amount of $50,000

 

 
 

Schedule II

 

Certain Warrants and Contingent Performance Shares

 

Name of Holder Shares of Common Stock Issuable Pursuant to Warrants Issued Under
Purchase Agreements Maximum Contingent Performance Shares Calvin Klein 200,003
1,250,000 John Klein 216,671 1,354,166 Henryka & Roman Marszalek 50,001 312,500
John E. Platecki 33,334 208,334 Susan and Terry McCarthy 33,334 208,333 Robert &
Rosa Tobiansky 50,001 208,334

 

